ORFINGER, Judge.
The judgment of conviction for robbery with a firearm is affirmed. That portion of the sentence which imposed the mandatory minimum three year sentence pursuant to section 775.087(2), Florida Statutes (1979), is stricken because it is clear from the evidence that defendant had only vicarious, not actual possession of the firearm. Earnest v. State, 351 So.2d 957 (Fla.1977); Zarro v. State, 390 So.2d 811 (Fla. 5th DCA 1980), [1980 FLW 2268].
AFFIRMED as modified.
DAUKSCH, C. J., and COWART, J., concur.